         Case 3:18-cv-01420-AC   Document 20   Filed 05/31/19   Page 1 of 20




JAMES N. SAUL
ALLISON LAPLANTE
LIA COMERFORD
Earthrise Law Center at
Lewis & Clark Law School
10015 SW Terwilliger Blvd.
Portland, OR 97219-7799
(503) 768-6929, jsaul@lclark.edu
(503) 768-6894, laplante@lclark.edu
(503) 768-6823, comerfordl@lclark.edu

Attorneys for Plaintiff



                       UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON



 NORTHWEST ENVIRONMENTAL                Case No. 3:18-CV-01420-AC
 ADVOCATES,

         Plaintiff,                     MOTION TO COMPLETE AND
                                        SUPPLEMENT THE U.S. FISH AND
    v.                                  WILDLIFE SERVICE’S
                                        ADMINISTRATIVE RECORD
 UNITED STATES FISH AND
 WILDLIFE SERVICE and UNITED
 STATES ENVIRONMENTAL                   ORAL ARGUMENT REQUESTED
 PROTECTION AGENCY,

         Defendants.
       Case 3:18-cv-01420-AC      Document 20     Filed 05/31/19   Page 2 of 20




                                       MOTION

      Plaintiff Northwest Environmental Advocates, by its undersigned counsel,

hereby respectfully moves the Court for an order compelling defendant U.S. Fish

and Wildlife Service to complete and supplement its administrative record with the

documents listed in Appendix A and filed herewith as exhibits to the declaration of

James N. Saul.



                   CERTIFICATION OF COMPLIANCE WITH
                            LOCAL RULE 7-1(a)

      Pursuant to Local Rule 7-1(a), the undersigned counsel certifies that the

parties made a good faith effort through personal or telephone conferences to

resolve the dispute and have been unable to do so.



                                  MEMORANDUM

                                  INTRODUCTION

      This is the third case brought by Plaintiff Northwest Environmental

Advocates (“NWEA”) in its years-long effort to ensure that Oregon’s aquatic life

water quality criteria for toxic pollutants are sufficiently protective of threatened

and endangered species—particularly salmonids such as bull trout—that depend on

Oregon’s rivers and streams for spawning, foraging, and migration. See Compl.,

Dkt. #1, ¶¶ 46-50. Specifically, this case involves a 2012 Biological Opinion (“2012

Oregon BiOp”) written by the U.S. Fish and Wildlife Service (“Service”) for Oregon’s

revised aquatic life water quality criteria for toxic pollutants, and the U.S.

PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                     Page 2
THE ADMINISTRATIVE RECORD
          Case 3:18-cv-01420-AC   Document 20     Filed 05/31/19   Page 3 of 20




Environmental Protection Agency’s (“EPA”) approval of those criteria in reliance on

that BiOp.1

      The Service concluded in the 2012 Oregon BiOp that Oregon’s revised aquatic

life water quality criteria for dozens of toxic pollutants would not cause jeopardy to

threatened bull trout or result in the adverse modification of bull trout critical

habitat. See Compl. ¶¶ 50-59.2 But three years later, in a separate biological opinion

issued for the State of Idaho’s revised aquatic life water quality criteria, the Service

reached the opposite conclusion with respect to arsenic, selenium, and zinc, finding

that the same or even stricter criteria proposed by Idaho for those three toxics were

likely to jeopardize the continued existence of bull trout and adversely affect bull




      1  In 2004, Oregon submitted its revised water quality criteria for dozens of
toxic pollutants to EPA for review and approval under the Clean Water Act, 33
U.S.C. § 1313(c). EPA’s proposed approval of those criteria was the “federal action”
that triggered consultation with the Service under the Endangered Species Act
(ESA), 16 U.S.C. § 1536(a)(2). As a result of that inter-agency consultation, and as
required by the ESA, the Service issued a biological opinion “evaluating whether
the proposed action is likely to jeopardize the continued existence of listed species.”
Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 839 F. Supp. 2d 1117, 1121 (D.
Or. 2011) (citing 16 U.S.C. §§ 1536(a)(4), (b); 50 C.F.R. § 402.14).

      2   Relevant excerpts from the 2012 Oregon BiOp are filed as Exhibit 23 to the
accompanying Saul Declaration. That BiOp contains approximately eight pages of
analysis directly relevant to the potential effects of Oregon’s revised arsenic and
zinc criteria on bull trout (see id. at NWEA_000771 to NWEA_000779); only
discusses the effects of Oregon’s proposed selenium criteria on all fish collectively
(i.e., not specific to bull trout) over about seven pages (see id at NWEA_000790 to
NWEA_000797); and devotes an additional eight pages to the discussion of the
aggregate effects of all of the proposed revised water quality criteria (i.e., not
specific to arsenic, selenium, or zinc) on bull trout critical habitat (see id. at
NWEA_000780 to NWEA_000789).


PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                        Page 3
THE ADMINISTRATIVE RECORD
          Case 3:18-cv-01420-AC   Document 20     Filed 05/31/19   Page 4 of 20




trout critical habitat. Id. ¶¶ 62-67.3 The 2015 Idaho BiOp contains considerably

more robust scientific analysis regarding bull trout, reaching a “jeopardy”

determination based upon part upon the scientific studies at issue in this motion.

      By this motion, NWEA seeks to compel the Service to complete or,

alternatively, supplement its administrative record in this case with 21 documents,

listed below in Appendix A and concurrently filed as exhibits to the accompanying

Saul Declaration, all of which are published scientific journal articles, reports,

presentations, posters, or book chapters4 that directly relate to the Service’s

consideration of the potential effects of exposure to arsenic, selenium, or zinc on bull

trout; pre-date the 2012 Oregon BiOp under review in this case; and were expressly

considered and relied upon by the Service three years later when it reached its

“jeopardy” opinion in the 2015 Idaho BiOp. These studies belong in the Service’s

administrative record; they were both available to and indirectly considered by the

agency when it prepared the 2012 Oregon BiOp, and therefore NWEA’s motion to

complete the administrative record should be granted.




      3  The 2015 Idaho BiOp is filed as Exhibit 22 to the accompanying Saul
Declaration. The 2015 Idaho BiOp addresses the effects of each of the toxic
pollutants arsenic, selenium, and zinc independently, on both bull trout and its
critical habitat over about 18 pages in total, with an additional four pages on the
cumulative effects of all pollutants. See id. at NWEA_000558 to NWEA_000565;
NWEA_000606 to NWEA_000610; NWEA_000617 to NWEA_000621; and
NWEA_000670 to NWEA_000674.

      4 For ease of reference, NWEA refers to these 21 documents collectively as
“the 21 studies.”

PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                        Page 4
THE ADMINISTRATIVE RECORD
       Case 3:18-cv-01420-AC      Document 20      Filed 05/31/19   Page 5 of 20




      However, to the extent the Court finds that the Service properly excluded the

21 studies from its administrative record in the first instance, the Court should

nonetheless order that the record be supplemented with them under the standard

articulated in Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005). As the

Service implicitly recognized when it relied upon them in the 2015 Idaho BiOp,

these documents comprise, in part, the “best scientific and commercial data

available” related to the effects of arsenic, selenium, and zinc on bull trout, 16

U.S.C. § 1536(a)(2), and their addition to the administrative record here is

“necessary to determine whether the agency has considered” all factors relevant to

its biological opinion. Lands Council, 395 F.3d at 1030.

      Finally, NWEA asks the Court to order supplementation of the Service’s

administrative record with the 2015 Idaho BiOp itself. Although that BiOp post-

dates the 2012 Oregon BiOp at issue in this case, its inclusion in the record here

will further effective judicial review because it shows how the Service ignored

important aspects of the problem, and because its inclusion will allow the parties

and the Court to “explain technical terms or complex subject matter” contained in

the underlying 21 biological studies. Id.

                                    ARGUMENT

      NWEA’s first claim for relief challenges the adequacy of the Service’s 2012

Oregon BiOp, and it arises under the Administrative Procedure Act (APA), 5 U.S.C.

§ 706(2). Review of that claim is thus ordinarily bound to “the whole record or those




PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                        Page 5
THE ADMINISTRATIVE RECORD
          Case 3:18-cv-01420-AC    Document 20     Filed 05/31/19   Page 6 of 20




parts of it cited by a party[.]” Id.5 NWEA alleges that the Service’s 2012 Oregon

BiOp was arbitrary and capricious under Section 706(2)(A) of the APA because,

inter alia, the Service (a) ignored “existing and more relevant studies of the effects

of arsenic on bull trout, cutthroat trout, and rainbow trout”; (b) “failed to use the

best available scientific information as required by” the ESA; and (c) “ignored other

relevant scientific data and information related to the direct and cumulative

impacts of toxics on bull trout[.]” Compl. ¶ 72(A), (C).

      Evidence of these deficiencies is found, in part, by comparing the 2012

Oregon BiOp to the Service’s 2015 Idaho BiOp—a document that contains more

thorough analysis of the effects of the same (or more stringent) water quality

criteria for arsenic, selenium, and zinc on bull trout in Idaho, and in which the

Service concluded that those criteria would likely result in jeopardy to bull trout or

adverse modification of bull trout habitat. In the Service’s analysis of the effects of

arsenic, selenium, and zinc on bull trout in the 2015 Idaho BiOp, it relied in part

upon the 21 studies listed in Appendix A—studies that go unmentioned in the 2012

Oregon BiOp and are not found in the Service’s administrative record here.



      5 NWEA’s remaining three claims arise under the citizen suit provision of the
Endangered Species Act, 16 U.S.C. § 1540(g)(1), and are not bound to an
administrative record. Instead, the Court “may consider evidence outside the
administrative record for the limited purposes of reviewing” those claims. W.
Watersheds Project v. Kraayenbrink, 632 F.3d 472, 497 (9th Cir. 2011); see also
Wash. Toxics Coal. v. Envtl. Prot. Agency, 413 F.3d 1024, 1034 (9th Cir. 2005). Thus
NWEA may file and rely upon the documents at issue in this motion in support of
its second, third, and fourth claims, but it also seeks to add them to the Service’s
administrative record here so that the Court may consider them in support of
NWEA’s first claim.

PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                      Page 6
THE ADMINISTRATIVE RECORD
        Case 3:18-cv-01420-AC      Document 20     Filed 05/31/19   Page 7 of 20




      When engaging in interagency consultation and offering its biological opinion

under Section 7 of the ESA, the Service has a statutory obligation to “use the best

scientific and commercial data available,” 16 U.S.C. § 1536(a)(2); 50 C.F.R. §

402.14(g)(8), and must proactively search for, identify, and apply those data. See,

e.g., 50 C.F.R. § 402.14(g)(1) (requiring the Service to “[r]eview all relevant

information provided by the Federal agency or otherwise available”) (emphasis

added). In short, the Service “cannot ignore available biological information” when

preparing its biological opinions under ESA Section 7. Conner v. Burford, 848 F.2d

1441, 1454 (9th Cir. 1988). Indeed, the failure to do so violates the APA. Nat’l

Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 184 F. Supp. 3d 861, 878 (D. Or.

2016) (quoting San Luis & Delta–Mendota Water Auth. v. Locke, 776 F.3d 971, 995

(9th Cir. 2014)); see also Nat. Res. Def. Council, Inc. v. Pritzker, 828 F.3d 1125, 1140

(9th Cir. 2016) (holding that the National Marine Fisheries Service’s failure to use

the “best scientific data available” showed that the agency had “failed to consider an

important aspect of the problem,” rendering the challenged rule arbitrary and

capricious under the APA) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

      With this background, and for the reasons stated below, NWEA seeks to

compel the Service to complete or, alternatively, to supplement its administrative

record with the 21 studies listed in Appendix A.




PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                      Page 7
THE ADMINISTRATIVE RECORD
       Case 3:18-cv-01420-AC      Document 20     Filed 05/31/19   Page 8 of 20




I.    The Service’s Administrative Record Must be Completed with the
      Addition of 21 Studies and Other Documents Indirectly Considered
      by the Agency when Preparing the 2012 Oregon BiOp

      Judicial review under the APA is based upon a review of the “whole record”

developed during the agency’s decision-making process. Citizens to Pres. Overton

Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971). If the administrative record is

incomplete, the Court will be unable to determine “whether an agency considered

the relevant factors and has provided an explanation that rationally connects the

data with the choice made.” Id.; see also Walter O. Boswell Mem’l Hosp. v. Heckler,

749 F.2d 788, 792 (D.C. Cir. 1984) (“To review less than the full administrative

record might allow a party to withhold evidence unfavorable to its case”). A

complete administrative record is, therefore, essential for effective judicial review.

      The proper scope of an administrative record is broad, and includes

“everything that was before the agency pertaining to the merits of its decision.”

Portland Audubon Soc’y. v. Endangered Species Comm., 984 F.2d 1534, 1548 (9th

Cir. 1993). The administrative record is “not necessarily those documents that the

agency has compiled and submitted as ‘the’ administrative record.” Thompson v.

U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989). Rather, “[t]he ‘whole’

administrative record . . . consists of all documents and materials directly or

indirectly considered by agency decision-makers and includes evidence contrary to

the agency’s position.” Id. (internal quotation marks omitted).

      Further, the record includes all documents that “might have influenced the

agency’s decision, and not merely those on which the agency relied in its final


PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                     Page 8
THE ADMINISTRATIVE RECORD
        Case 3:18-cv-01420-AC      Document 20      Filed 05/31/19   Page 9 of 20




decision.” In re United States, 875 F.3d 1200, 1207 (9th Cir.), cert. granted,

judgment vacated on other grounds, 138 S. Ct. 443 (2017) (internal quotation

omitted)). See also Ctr. for Biological Diversity v. Bureau of Land Mgmt., No. C-06-

4884-SI, 2007 WL 3049869, *4 (N.D. Cal. Oct. 18, 2007) (declining to exclude

documents from the record “simply because defendant did not ‘rely’ on them in

arriving at the final decision,” holding instead that because they were “before the

BLM, they must also be before the Court as part of the administrative record”);

Fund for Animals v. Williams, 391 F. Supp. 2d 191, 199 (D.D.C. 2005) (“The agency

may not skew the record in its favor by excluding pertinent but unfavorable

information. Nor may the agency exclude information on the grounds that it did not

‘rely’ on the excluded information in its final decision.”).

      Courts have generally recognized that completion of the administrative

record is appropriate where a litigant has identified “with sufficient specificity”

those documents omitted from the record, and provided a “reasonable, non-

speculative grounds for the belief that the documents were considered by the

agency” as part of the decision under review. See, e.g., Oceana, Inc. v. Pritzker, No.

16-cv-06784, 2017 WL 2670733, at *2 (N.D. Cal. June 21, 2017).

      Here, NWEA has rebutted whatever presumption of regularity the Service

may enjoy in compiling the administrative record, and the Court should order the

Service to add the 21 studies listed in Appendix A to its administrative record. Each

of the studies was published in a peer-reviewed scientific journal or otherwise made

available to the Service’s staff biologists prior to issuance of the 2012 Oregon BiOp;


PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                       Page 9
THE ADMINISTRATIVE RECORD
       Case 3:18-cv-01420-AC     Document 20     Filed 05/31/19   Page 10 of 20




each one directly relates to the issues the Service was considering when it wrote

that BiOp—specifically, the impact of arsenic, selenium, or zinc on endangered bull

trout or its habitat; and each one was expressly relied upon and cited by the Service

just three years later when it wrote the 2015 Idaho BiOp, which addressed the same

pollutants and the same endangered species (among others). The Service cannot

plausibly argue that these studies were not only available to, but were “directly or

indirectly considered by,” the agency when it wrote the 2012 Oregon BiOp.

Thompson, 885 F.2d at 555.

II.   The Service’s Administrative Record Should Be Supplemented with
      the 21 Studies, As Well As the 2015 Idaho BiOp

      If the Court finds that the 21 studies in Appendix A are not a part of the

Service’s administrative record and thus completion of the record is not warranted,

it should nonetheless order the agencies to supplement6 the record with the same 21

studies because their inclusion is necessary to show that the Service failed to use

the best scientific data available when writing the 2012 Oregon BiOp, contrary to

the ESA. In addition, the Court should order the same for the 2015 Idaho BiOp


      6 There is an important distinction, increasingly recognized by the courts,
between “completion” and “supplementation” of the administrative record. See, e.g.
Oceana, Inc. v. Ross, 290 F. Supp. 3d 73, 77-79 (D.D.C. 2018); Audubon Soc’y of
Portland v. Zinke, No. 17-cv-00069, 2017 WL 6376464, at *4 (D. Or. Dec. 12, 2017);
Wildearth Guardians v. U.S. Forest Serv., 713 F. Supp. 2d 1243, 1252-53 & n.5 (D.
Colo. 2010); Miami Nation of Indians of Indiana v. Babbitt, 979 F. Supp. 771, 777
(N.D. Ind. 1996). As those cases and others explain, different standards apply;
“completion” is automatic once it becomes clear that an agency improperly omitted
documents it directly or indirectly considered from its administrative record as filed
with the court, whereas “supplementation”—that is, addition of extra-record
evidence obtained through discovery or other means—requires an exception to the
“whole record rule.”

PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                     Page 10
THE ADMINISTRATIVE RECORD
       Case 3:18-cv-01420-AC      Document 20     Filed 05/31/19   Page 11 of 20




itself, which—because it post-dates the earlier Oregon BiOp—the Service properly

excluded from the “complete” administrative record.

      The Ninth Circuit has recognized that supplementation of the record—i.e.,

the inclusion of extra-record evidence—is appropriate in the following

circumstances: “(1) if admission is necessary to determine ‘whether the agency has

considered all relevant factors and has explained its decision,’ (2) if ‘the agency has

relied on documents not in the record,’ (3) ‘when supplementing the record is

necessary to explain technical terms or complex subject matter,’ or (4) ‘when

plaintiffs make a showing of agency bad faith.’” Lands Council v. Powell, 395 F.3d

1019, 1030 (9th Cir. 2005) (quoting S.W. Ctr. for Biological Diversity v. U.S. Forest

Serv., 100 F.3d 1443, 1450 (9th Cir. 1996)).

      In the ESA context specifically, one “relevant factor” the Service must

consider—and the reviewing court may assess—is the “best scientific data

available” requirement under Section 7(a)(2) of the ESA. Indeed, as the Ninth

Circuit has held, an agency’s failure to use the best scientific data available can

render the resulting BiOp arbitrary and capricious under the APA. Pritzker, 828

F.3d at 1140 (citing Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983)). It goes without saying that one way to succeed with such an

argument is to show that the BiOp—and its associated administrative record—lacks

discussion of the “best scientific data available,” which must necessarily come from

other extra-record sources.




PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                      Page 11
THE ADMINISTRATIVE RECORD
       Case 3:18-cv-01420-AC      Document 20     Filed 05/31/19   Page 12 of 20




      Similarly, several district courts within the Ninth Circuit have noted that it

is sometimes appropriate to look beyond the “complete” administrative record where

necessary to assess whether an agency has considered all relevant factors in making

decisions under the ESA. See, e.g., S. Yuba River Citizens League v. Nat’l Marine

Fisheries Serv., No. CV S-06-2845 LKK/JFM, 2008 WL 11400759, at *11 (E.D. Cal.

Dec. 23, 2008); Trout Unlimited v. Lohn, No. C05-1128C, 2006 WL 1207901, at *4

(W.D. Wash. May 4, 2006). In South Yuba River, for example, the court did not

require completion of the administrative record with 19 studies as requested by the

plaintiff, but nonetheless recognized that those studies could nonetheless be

considered by the court when assessing the reasonableness of a BiOp under Ninth

Circuit precedent. 2008 WL 11400759 at *11. The court reasoned that even though

there was no indication that NMFS had “considered, or even been aware of,” the

studies when it issued the BiOp under review, the studies “could be relevant if they

showed that [the National Marine Fisheries Service] did not consider the relevant

factors in reaching its decision” as reflected in a “no jeopardy” BiOp. Id. For its part,

the Trout Unlimited court required inclusion of a specific scientific study in the

administrative record, reasoning that if the study “or the opinions contained therein

appear that they should have been considered by” the agency in promulgating a

regional ESA listing policy, “the fact that they weren’t could cause the agency's

adoption of the policy to be held to be arbitrary and capricious.” 2006 WL 1207901,

at *4 (emphasis added).




PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                      Page 12
THE ADMINISTRATIVE RECORD
       Case 3:18-cv-01420-AC      Document 20     Filed 05/31/19   Page 13 of 20




      Here, supplementation is necessary under the first Lands Council criterion

because the 21 studies, and the 2015 Idaho BiOp itself (which contains a

significantly more robust analysis of the effects of arsenic, selenium, and zinc on

endangered bull trout, including references to the 21 studies), show that the Service

failed to comply with ESA Section 7(a)(2) and the Service’s implementing

regulations at 50 C.F.R. § 402.14(g)(8), and failed to consider all relevant factors

related to the potential impacts of toxic water pollution on bull trout in Oregon. The

21 studies comprise, in part, the “best scientific . . . data available” regarding the

effects of arsenic, selenium, and zinc on bull trout and its habitat, and indeed each

of them was used by the Service in 2015 to inform the agency’s determination that

the same or more stringent water quality criteria for those three toxic pollutants

would likely adversely affect bull trout in the State of Idaho.

      This is not a case where NWEA seeks to re-open the administrative record

“as a forum for the experts to debate the merits of the BiOp.” San Luis & Delta-

Mendota Water Auth. v. Locke, 776 F.3d 971, 993 (9th Cir. 2014) (citing San Luis &

Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581, 603-04 (9th Cir. 2014)). To the

contrary, NWEA seeks to supplement the record simply to show that the Agencies

ignored available, relevant scientific studies and other information, thereby failing

to “comply with the statutory requirement of a comprehensive biological opinion

using the best information available[.]” Conner, 848 F.2d at 1454.

      At the merits stage, NWEA will not be bound by the administrative record for

its ESA citizen suit claims—i.e., claims two through four. See W. Watersheds Project


PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                      Page 13
THE ADMINISTRATIVE RECORD
       Case 3:18-cv-01420-AC      Document 20     Filed 05/31/19   Page 14 of 20




v. Kraayenbrink, 632 F.3d 472, 497 (9th Cir. 2011); Wash. Toxics Coal. v. Envtl.

Prot. Agency, 413 F.3d 1024, 1034 (9th Cir. 2005). But supplementation of the

Service’s administrative record with the 21 studies shown in the Appendix, as well

as the 2015 Idaho BiOp itself, is necessary to provide for effective judicial review of

NWEA’s first claim, arising under the APA. NWEA’s motion to complete and

supplement the Service’s administrative record should be granted.



                                   CONCLUSION

      For the reasons stated above, NWEA respectfully requests that the Court

grant its motion to complete the Service’s administrative record by adding in the 21

documents listed in Appendix A or, in the alternative, to supplement the record by

adding in those documents. In addition, NWEA respectfully requests that the Court

order the Service to supplement its administrative record by adding in the 2015

Idaho BiOp.



      Dated May 31, 2019.

                                  s/ James N. Saul
                                  JAMES N. SAUL, OSB No. 152809
                                  ALLISON LAPLANTE, OSB No. 023614
                                  LIA COMERFORD, OSB No. 141513
                                  Earthrise Law Center at Lewis & Clark Law School
                                  10015 SW Terwilliger Blvd.
                                  Portland, OR 97219-7799
                                  (503) 768-6929, jsaul@lclark.edu
                                  (503) 768-6894, laplante@lclark.edu
                                  (503) 768-6823, comerfordl@lclark.edu

                                  Attorneys for Plaintiff

PLAINTIFF’S MOTION TO COMPLETE AND SUPPLEMENT                                      Page 14
THE ADMINISTRATIVE RECORD
                         Case 3:18-cv-01420-AC           Document 20           Filed 05/31/19    Page 15 of 20




                                                             APPENDIX

                    Documents NWEA Seeks to Add to the Service’s Administrative Record

Saul      Title and Author                           Relevance                    Use in 2015 Idaho BiOp
Decl.
Ex. No.
1.        Boyle, D., K.V. Brix, H. Amlund, A.-K.     This study is relevant       Cited in subsection in arsenic bull trout section titled
          Lundebye, C. Hogstrand, and N.R.           to the effects of arsenic    “Dietary Toxicity of Arsenic”
          Bury. 2008. Natural arsenic                in fish diets on fish
          contaminated diets perturb                 reproduction.                See page 144: “[A]t least one study has shown that arsenic
          reproduction in fish. Environmental                                     in fish diets can affect reproduction, although the single
          Science and Technology. 42(14): 5354 -                                  dietary exposure tested was higher (135 mg/kg dw) than in
          5360.                                                                   the studies mentioned with salmonids (Boyle et al. 2008, p.
                                                                                  5356).”
2.        Burgess, R.M., M.M. Perron, M.G.           This study is relevant       Cited in subsection in arsenic bull trout section titled
          Cantwell, K.T. Ho, M.C. Pelletier, J.R.    to identifying the risk      “Arsenic Toxicity to Food Organisms”
          Serbst, and S.A. Ryba. 2007. Marine        of arsenic toxicity to
          sediment toxicity identification           salmon food and              See pages 147–48: stating that “[t]he limited data available
          evaluation methods for the anionic         dietary organisms.           suggests that the risk of arsenic toxicity to salmonid
          metals arsenic and chromium.                                            food/dietary organisms is lower than the risk of arsenic
          Environmental Toxicology and                                            toxicity to salmonids from eating arsenic-exposed
          Chemistry. 26(1): 61-67.                                                organisms” and then discussing studies, including Burgess)
3.        Canivet, V., P. Chambon, and J. Gibert.    This study is relevant       Cited in subsection in arsenic bull trout section titled
          2001. Toxicity and Bioaccumulation of      to identifying the risk      “Arsenic Toxicity to Food Organisms”
          Arsenic and Chromium in Epigean and        of arsenic toxicity to
          Hypogean Freshwater                        salmon food and              See pages 147–48: stating that “[t]he limited data available
          Macroinvertebrates. Archives of            dietary organisms.           suggests that the risk of arsenic toxicity to salmonid
          Environmental Contamination and                                         food/dietary organisms is lower than the risk of arsenic
          Toxicology. 40(3): 345-354.                                             toxicity to salmonids from eating arsenic-exposed
                                                                                  organisms” and then discussing studies, including Canivet.
4.        Chapman, P.M., W.J. Adams, M.L.            This study is relevant       Cited throughout sections discussing the proposed selenium
          Brooks, C.G. Delos, S.N. Luoma, W.A.       to the impact of             criteria, including as support for the following statements
          Maher, H.M. Ohlendorf, T.S. Presser,       selenium on bull trout       regarding selenium risks to fish in bull trout section:
          and D.P. Shaw, editors. 2009. Ecological   and other aquatic
          assessment of selenium in the aquatic      species.                     See page 190: “Diet is the primary pathway of selenium
          environment: Summary of a SETAC                                         exposure for both invertebrates and vertebrates.”


APPENDIX TO PLAINTIFF’S MOTION TO COMPLETE                                                                                                   1
AND SUPPLEMENT THE ADMINISTRATIVE RECORD
                         Case 3:18-cv-01420-AC          Document 20          Filed 05/31/19     Page 16 of 20




Saul      Title and Author                          Relevance                    Use in 2015 Idaho BiOp
Decl.
Ex. No.
          Pellston Workshop. Pensacola FL                                        See page 191: “Traditional methods for predicting toxicity on
          (USA). Society of Environmental                                        the basis of exposure to dissolved concentrations do not work
          Toxicology and Chemistry (SETAC),                                      for selenium because the behavior and toxicity of selenium
          http://www.setac.org/node/265.                                         in aquatic systems are highly dependent upon situation-
                                                                                 specific factors, including food web structure and hydrology.”

                                                                                 See page 191: “Selenium toxicity is primarily manifested as
                                                                                 reproductive impairment due to maternal transfer, resulting
                                                                                 in embryo toxicity and teratogenicity in egg-laying
                                                                                 vertebrates.”

5.        Erickson, R.J., D.R. Mount, J.D.          This presentation is         Cited on Page 145, Table 6, titled “Effects of arsenic in the
          Fernandez, T.L. Highland, J.R. Hockett,   relevant to the effects      diet of salmonids of selected observed and experimental
          D.J. Hoff, and C.T. Jenson. 2011a.        of arsenic in the diets of   concentrations,” as demonstrating the effects of dietary
          Arsenic Toxicity to Juvenile Fish:        salmonids.                   arsenic on rainbow trout.
          Effects of Exposure Route, Arsenic
          Speciation, and Fish Species [platform
          presentation]. in Abstracts, SETAC
          North America 32nd Annual Meeting,
          November 16, 2011, Boston, MA.
          Society of Environmental Toxicology
          and Chemistry (SETAC),
          http://boston.setac.org/.
6.        Farag, A.M., D.F. Woodward, W.G.          This study is relevant       Page 145: Cited in Table 6, titled “Effects of arsenic in the
          Brumbaugh, J.N. Goldstein, E.             to the impacts of            diet of salmonids of selected observed and experimental
          McConnell, C. Hogstrand, and F.T.         dietary arsenic to           concentrations,” as demonstrating the effects of dietary
          Barrows. 1999. Dietary effects of         salmonids, including         arsenic on cutthroat trout.
          metals-contaminated invertebrates from    bull trout.
          the Coeur d'Alene River, Idaho on                                      Page 147: Cited in subsection in arsenic bull trout section
          cutthroat trout. Transactions of the                                   titled “Tissue Concentrations of Arsenic Associated with
          American Fisheries Society. 129: 578-                                  Chronic Responses in Fish”
          592.
7.        Garrett, G.P. and C.R. Inman. 1984.       This study is relevant       Cited in section discussing the proposed selenium criteria
          Selenium-induced changes in fish          to the impacts of            and bull trout as support for the following statements:
          populations of a heated reservoir.        selenium on bull trout

APPENDIX TO PLAINTIFF’S MOTION TO COMPLETE                                                                                                     2
AND SUPPLEMENT THE ADMINISTRATIVE RECORD
                          Case 3:18-cv-01420-AC          Document 20           Filed 05/31/19     Page 17 of 20




Saul      Title and Author                           Relevance                    Use in 2015 Idaho BiOp
Decl.
Ex. No.
          Proceedings of the 38th Annual             and other aquatic            See page 193: “[E]xposure to selenium at the proposed
          Conference of the Southeast Association    species.                     chronic criterion level … may indirectly affect the bull trout
          of Fish and Wildlife Agencies. 38: 291-                                 through reduced prey availability, or elevated sediment
          301.                                                                    concentrations”

                                                                                  See page 193: “If [bull trout] prey fish are less available or
                                                                                  are available but constitute a lower quality food source, this
                                                                                  may adversely impact individual bull trout and ultimately
                                                                                  result in reduced weight gain, reduced reproductive success,
                                                                                  and reduced survival.”
8.        Hoff, D.J., T.L. Highland, J.R. Hockett,   This presentation is         Page 145: Cited in Table 6, titled “Effects of arsenic in the
          C.T. Jenson, and M. Poe. 2011. Dietary     relevant to the impacts      diet of salmonids of selected observed and experimental
          Arsenic Toxicity in Subadult Rainbow       of dietary arsenic in        concentrations,” as demonstrating the effects of dietary
          Trout: Growth Effects, Nutrient            subadult rainbow trout.      arsenic on subadult rainbow trout (see page 145)
          Absorption, and Tissue
          Bioaccumulation [poster] in Abstracts,                                  Pages 146-47: Cited in subsection in arsenic bull trout
          SETAC North America 32nd Annual                                         section titled “Tissue Concentrations of Arsenic Associated
          Meeting, November 16, 2011, Boston,                                     with Chronic Responses in Fish”
          MA. Society of Environmental
          Toxicology and Chemistry (SETAC),
          http://boston.setac.org/.
9.        Hogstrand, C. 2011. Zinc. Fish             This study is relevant       Cited in section on zinc aquatic life criteria for the following
          Physiology: Homeostasis and Toxicology     to the impacts of high       statements:
          of Essential Metals. 31(PART A): 135-      concentrations of zinc
          200.                                       in freshwater on             “Natural concentrations of zinc in unpolluted freshwaters
                                                     aquatic life.                are typically less than 5 µg/L and are sufficient to meet
                                                                                  nutritional needs[.]” (Page 197).

                                                                                  “Little is known about mechanisms of sublethal toxicity in
                                                                                  fish following long-term exposures; however, lethality is
                                                                                  often a sensitive endpoint in chronic exposures of freshwater
                                                                                  fish.” (Page 197).
10.       Irving, E.C., R.B. Lowell, J.M. Culp, K.   This study is relevant       Cited in subsection in arsenic bull trout section titled
          Liber, Q. Xie, and R. Kerrich. 2008.       to identifying the risk      “Arsenic Toxicity to Food Organisms”
          Effects of arsenic speciation and low      of arsenic toxicity to

APPENDIX TO PLAINTIFF’S MOTION TO COMPLETE                                                                                                     3
AND SUPPLEMENT THE ADMINISTRATIVE RECORD
                           Case 3:18-cv-01420-AC         Document 20        Filed 05/31/19     Page 18 of 20




Saul      Title and Author                           Relevance                  Use in 2015 Idaho BiOp
Decl.
Ex. No.
          dissolved oxygen condition on the          salmon food and            See pages 147–48: Stating that “[t]he limited data available
          toxicity of arsenic to a lotic mayfly.     dietary organisms.         suggests that the risk of arsenic toxicity to salmonid
          Environmental Toxicology and                                          food/dietary organisms is lower than the risk of arsenic
          Chemistry. 27(3): 583–590                                             toxicity to salmonids from eating arsenic-exposed
                                                                                organisms” and then discussing studies, including Irving.
11.       Lemly, A.D. and J.P. Skorupa. 2007.        This study is relevant     Cited in section discussing the proposed selenium criteria
          Technical issues affecting the             to the effects of          and bull trout
          implementation of US Environmental         selenium on bull trout.
          Protection Agency's proposed fish                                     See page 192: citing Lemly as an example of a review that
          tissue–based aquatic criterion for                                    concluded that “5 ug/L of total selenium in water may not
          selenium. Integrated Environmental                                    always be protective, whereas a concentration of 2 ug/L
          Assessment and Management. 3(4):                                      would be”
          552–558.
12.       McIntyre, D.O. and T.K. Linton. 2011.      This study is relevant     Cited in sections discussing the proposed arsenic criteria
          Arsenic. Fish Physiology: Homeostasis      to proposed arsenic        and its effects on the environment and aquatic life, including
          and Toxicology of Non-Essential Metals.    criteria and its effects   bull trout (see pages 139, 143, 146, 147)
          31(PART B): 297-349.                       on aquatic life,
                                                     including bull trout.
13.       Palace, V.P., C. Baron, R.E. Evans, J.     This study is relevant     Cited in section discussing the proposed selenium criteria
          Holm, S. Kollar, K. Wautier, J. Werner,    to the impact of           and its effects on bull trout:
          P. Siwik, G. Sterling, and C.F. Johnson.   selenium on bull trout
          2004. An assessment of the potential for   reproduction.              See page 191: “Palace et al. (2004, entire) analyzed selenium
          selenium to impair reproduction in bull                               concentrations in the muscle tissue of bull trout sampled in
          trout, Salvelinus confluentus, from an                                a river with elevated selenium concentrations caused by coal
          area of active coal mining.                                           mining. Selenium residues in bull trout muscle were
          Environmental Biology of Fishes. 70(2):                               elevated to the point that the authors considered selenium
          169-174.                                                              likely to cause recruitment impairment in a declining bull
                                                                                trout population. However, Palace et al. (2004, entire)
                                                                                reached this conclusion by assuming that selenium toxicity
                                                                                and tissue relations in rainbow trout and brook trout were
                                                                                relevant to bull trout. Although no specific toxicity test data
                                                                                for the bull trout were located during this consultation,
                                                                                reproductive toxicity testing that involved relating the
                                                                                occurrences of unviable or deformed fry to selenium
                                                                                concentrations in eggs has been conducted with rainbow

APPENDIX TO PLAINTIFF’S MOTION TO COMPLETE                                                                                                   4
AND SUPPLEMENT THE ADMINISTRATIVE RECORD
                          Case 3:18-cv-01420-AC          Document 20           Filed 05/31/19    Page 19 of 20




Saul      Title and Author                            Relevance                   Use in 2015 Idaho BiOp
Decl.
Ex. No.
                                                                                  trout and two char species (the brook trout and the Dolly
                                                                                  Varden) closely related to the bull trout.”
14.       Pedlar, R.M., M.D. Ptashynski, R.           This study is relevant      Cited in subsection in arsenic bull trout section titled
          Evans, and J.F. Klaverkamp. 2002.           to the impacts of           “Dietary Toxicity of Arsenic” (see page 144, discussing
          Toxicological effects of dietary arsenic    dietary arsenic to          studies demonstrating adverse effects of dietary arsenic to
          exposure in lake whitefish (Coregonus       salmonids, including        salmonds and citing Pedlar)
          clupeaformis). Aquatic Toxicology.          bull trout.
          57(3): 167-189.                                                         Cited in Table 6, titled “Effects of arsenic in the diet of
                                                                                  salmonids of selected observed and experimental
                                                                                  concentrations,” as demonstrating the effects of dietary
                                                                                  arsenic on lake whitefish (see page 145)
15.       Presser, T.S. 2013. Selenium in             This study is relevant      Cited in section discussing the proposed selenium criteria
          ecosystems within the mountaintop coal      to the impact of            and bull trout as an example of a study considering what
          mining and valley-fill region of southern   selenium on fish            selenium aquatic life criteria “would provide protection for
          West Virginia-assessment and                reproduction and what       adherence to both the Clean Water Act and the Endangered
          ecosystem-scale modeling. U.S.              selenium water aquatic      Species Act” (see page 192)
          Geological Survey, Professional Paper,      life criteria would be
          U.S. Geological Survey Professional         protective for aquatic
          Paper 1803, Reston, VA. 86 pp.              species.
16.       Scherer, E. and R.E. McNicol. 1998.         This study is relevant      Discussed in section on zinc aquatic life criteria, in
          Preference-avoidance responses of lake      to the sublethal effects    paragraph addressing the sublethal effects of zinc on fish
          whitefish (Coregonus clupeaformis) to       of zinc on fish.            (see page 198)
          competing gradients of light and copper,
          lead, and zinc. Water Research. 32(3):
          924-929.
17.       Schmidt, T.S., W.H. Clements, R.E.          This study is relevant      Cited in section discussing proposed zinc criteria and its
          Zuellig, K.A. Mitchell, S.E. Church, R.B.   to the impact of zinc on    effects on bull trout
          Wanty, C.A. San Juan, M. Adams, and         bull trout prey species.
          P.J. Lamothe. 2011. Critical tissue                                     See page 204: “The effects of elevated zinc concentrations on
          residue approach linking accumulated                                    aquatic insect populations are complex and some
          metals in aquatic insects to population                                 information suggests measurable losses of sensitive, known
          and community-level effects.                                            bull trout prey species could occur at concentrations less
          Environmental Science and Technology.                                   than the proposed aquatic life criteria (Schmidt et al. 2011).”
          45(16): 7004–7010.



APPENDIX TO PLAINTIFF’S MOTION TO COMPLETE                                                                                                     5
AND SUPPLEMENT THE ADMINISTRATIVE RECORD
                         Case 3:18-cv-01420-AC          Document 20           Filed 05/31/19     Page 20 of 20




Saul      Title and Author                          Relevance                    Use in 2015 Idaho BiOp
Decl.
Ex. No.
18.       Williams, G., J.M. West, and E.T. Snow.   This study is relevant       Cited in subsection in arsenic bull trout section titled
          2008. Total arsenic accumulation in       to identifying the risk      “Arsenic Toxicity to Food Organisms”
          yabbies (Cherax destructor clark)         of arsenic toxicity to
          exposed to elevated arsenic levels in     salmon food and              See pages 147–48: stating that “[t]he limited data available
          Victorian gold mining areas, Australia.   dietary organisms.           suggests that the risk of arsenic toxicity to salmonid
          Environmental Toxicology and                                           food/dietary organisms is lower than the risk of arsenic
          Chemistry. 27(6): 1332–1342.                                           toxicity to salmonids from eating arsenic-exposed
                                                                                 organisms” and then discussing studies, including Williams)
19.       Williams, L., R.A. Schoof, J.W. Yager,    This study is relevant       Discussed in subsection in arsenic bull trout section titled
          and J.W. Goodrich-Mahoney. 2006.          to the impacts of            “Dietary Toxicity of Arsenic” (see pages 144–45)
          Arsenic bioaccumulation in freshwater     dietary arsenic to
          fishes. Human and Ecological Risk         salmonids, including
          Assessment: An International Journal.     bull trout.
          12(5): 904-923.
20.       Woodward, D.F., A.M. Farag, H.L.          This study is relevant       Discussed in subsection in arsenic bull trout section titled
          Bergman, A.J. DeLonay, E.E. Little,       to the impacts of            “Dietary Toxicity of Arsenic” (see pages 143, 145, 147; see
          C.E. Smith, and F.T. Barrows. 1995.       dietary arsenic to           also page 129)
          Metals-contaminated benthic               salmonids, including
          invertebrates in the Clark Fork River,    bull trout.                  Cited in Table 6, titled “Effects of arsenic in the diet of
          Montana: effects on age-0 brown trout                                  salmonids of selected observed and experimental
          and rainbow trout. Canadian Journal of                                 concentrations,” as demonstrating the effects of dietary
          Fisheries and Aquatic Sciences.                                        arsenic on rainbow trout (see page 145)
          52:1994-2004.
21.       Woodward, D.F., J.N. Goldstein, A.M.      This study is relevant       Discussed in section on zinc aquatic life criteria, in
          Farag, and W.G. Brumbaugh. 1997.          to the sublethal effects     paragraph addressing the sublethal effects of zinc on fish
          Cutthroat trout avoidance of metals and   of zinc on fish.
          conditions characteristic of a mining                                  See page 198: “Woodward et al. (1997) tested the avoidance
          waste site: Coeur d'Alene River, Idaho.                                behavior of the cutthroat trout to zinc concentrations and
          Transactions of the American Fisheries                                 reported that the cutthroat trout avoided zinc concentrations
          Society. 126(4): 699-706.                                              as low as 52 µg/L, which was lower than the proposed acute
                                                                                 zinc criterion of 66 µg/L at the (unmeasured) target test
                                                                                 water hardness value of 50 mg/L.”




APPENDIX TO PLAINTIFF’S MOTION TO COMPLETE                                                                                                     6
AND SUPPLEMENT THE ADMINISTRATIVE RECORD
